In the
                            Court of Appeals
                    Second Appellate District of Texas
                             at Fort Worth
                                 Nos. 02-21-00174-CR
                                      02-21-00175-CR
                                      02-21-00176-CR

                           EMANUEL OCHOA, Appellant

                                            V.

                                THE STATE OF TEXAS



                      On Appeal from the 235th District Court
                                Cooke County, Texas
               Trial Court No. CR19-00054, CR19-00056, CR19-00057


                                        ORDER

       On the court’s own motion, it is ORDERED that the trial court clerk deliver a

copy of PT State's Exhibit No. 2 (Interview Room Video) and State's Exhibit No. 83

(Interview Room Video) to this court no later than Friday, September 16, 2022.

       We direct the clerk of this court to send a notice of this order to the attorneys

of record, the trial court clerk, and the court reporter.
Dated September 9, 2022.


                               Per Curiam




                           2